I concur in the judgment of affirmance, on the ground that it does not appear that the charter board of health is an illegal body or is wrongfully usurping powers. It may do many things not inconsistent with the powers granted by the state to the old board. But, in my opinion, the public health is a matter in which the whole people of the state are concerned; and as the preservation of the public health of all the people depends upon proper regulations in every part of the state, the legislature has power to pass laws on that subject enforceable in every nook and corner of our territory, including those localities embraced within the municipalities as well as the most sparsely settled agricultural or mining districts. And, in my opinion, whenever the provisions of a municipality, by charter or otherwise, on the subject of public health conflict with laws of the legislature on that subject, the former must yield, because "in conflict with general laws." The public health is not a "municipal affair" in the sense of excluding the jurisdiction of the state over the subject. But there is a wide scope for municipal action on this subject not inconsistent with general laws.